UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00301-D-1)


Submitted:   January 30, 2015              Decided:   February 9, 2015


Before SHEDD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Anne M. Hayes, Cary, North Carolina, for Appellant. Jennifer P.
May-Parker, Assistant United States Attorney, Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Thomas Webb seeks to appeal his conviction and

sentence     after       pleading   guilty      to    conspiracy      to   commit   bank

fraud and wire fraud.           The district court sentenced Webb at the

high   end    of    his    advisory   Guidelines        range    to    327   months    in

prison,      five     years   of    supervised        release,     and     restitution.

Webb’s attorney has filed a brief under Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for    appeal      but    raising   the    issues      of   whether      Webb’s   appeal

waiver is enforceable, and whether the Government breached the

plea agreement.            Webb has filed a pro se supplemental brief

arguing that the Government breached the plea agreement, the

district court erred in calculating his Guidelines range, and

the Government failed to provide timely and complete discovery.

The Government has moved to dismiss the appeal based on the

appeal waiver.           We grant the Government’s motion to dismiss the

appeal in part, and we affirm the district court’s judgment.

              “Plea      bargains   rest     on      contractual      principles,     and

each party should receive the benefit of its bargain.”                            United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (citation and

internal quotations omitted).              “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is

knowing and voluntary.”             United States v. Davis, 689 F.3d 349,

354 (4th Cir. 2012) (citing United States v. Marin, 961 F.2d
2
493, 496 (4th Cir. 1992)).            We review the validity of an appeal

waiver de novo, and we “will enforce the waiver if it is valid

and the issue appealed is within the scope of the waiver.”                     Id.

at 354-55 (citing Blick, 408 F.3d at 168).

            We have reviewed the plea agreement and the Fed. R.

Crim. P. 11 hearing, and we conclude that Webb’s appeal waiver

was knowing and voluntary.            On appeal, Webb contends that the

Government breached the plea agreement at sentencing and that

this issue falls outside the scope of the waiver.                   Moreover, he

contends that “the appeal waiver should not be enforced because

its     application    is     conditioned       on     the    district      court’s

imposition of a sentence within the sentencing guidelines range,

and the district court made remarks indicating that it chose the

327-month sentence without relying on the applicable range.”

            “A    defendant’s     waiver      of     appellate    rights     cannot

foreclose    an    argument    that     the   government     breached    the   plea

agreement.”       United States v. Dawson, 587 F.3d 640, 644 n.4 (4th

Cir. 2009) (citing United States v. Cohen, 459 F.3d 490, 495

(4th Cir. 2006)).       Moreover, “we will not enforce an otherwise

valid    appeal    waiver     against    a    defendant      if   the   government

breached the plea agreement containing that waiver.”                    Cohen, 459
F.3d at 495 (citing Blick, 408 F.3d at 168); see also United

States v. Lewis, 633 F.3d 262, 271 n.8 (4th Cir. 2011) (citing

Dawson, 587 F.3d at 644 n.4; Cohen, 459 F.3d at 495).                      However,

                                          3
where a defendant alleges a breach by the Government but “the

record in [the] case does not support [the defendant’s] claim,”

we “will not invalidate [the defendant’s] appeal waiver based on

[the unsupported] allegations.”              Cohen, 459 F.3d at 495.

            Based on our review of the record, we conclude that

Webb’s claim that the Government breached the plea agreement is

not supported by the record.                Moreover, we conclude that Webb’s

appeal waiver is valid and enforceable.                      While a valid appeal

waiver does not always preclude a defendant from challenging

certain errors, Webb has not raised any such errors.                       See United

States v. Copeland, 707 F.3d 522, 530 (4th Cir. 2013); United

States v. Thornsbury, 670 F.3d 532, 539 (4th Cir. 2012).

            Because the sentencing issue Webb seeks to raise on

appeal falls within the scope of the waiver, we dismiss the

appeal    as     to   that   claim.         As     for   Webb’s    claim      that   the

Government failed to provide timely and complete discovery, we

conclude    that      this   claim     is    unsupported      by   the     record    and

without merit.         Moreover, in accordance with Anders, we have

reviewed the record for any potentially meritorious issues that

might fall outside the scope of the waiver and have found none.

            Accordingly,          we   grant     the     Government’s      motion     to

dismiss    the    appeal     in   part,     deny    Webb’s    motion     to   transmit

sentencing exhibits as moot, and affirm the district court’s

judgment.        This court requires that counsel inform his or her

                                            4
client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.               If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                    5